DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6, 8-9, 12, 14-15, 17, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al (Bao, Sheng, et al. "Evolution of magnetic hysteresis due to asymmetric cyclic loading in X80 pipeline steel." Insight-Non-Destructive Testing and Condition Monitoring 61.9 (2019): 507-514.) in view of Rogers et al (Rogers, L. M. "Pipeline blockage location by strain measurement using an ROV." Offshore Technology Conference. OnePetro, 1995.).
Regarding Independent Claim 1, Bao reaches:
A method for identifying the location of an obstruction in a pipeline, the method comprising: 
sensing the magnetic field generated by a pipeline at an initial pressure from a first location along the length of the pipeline to obtain a baseline reading (Table 3 & Fig. 4. See associated text.); 
altering the pressure from a first end of the pipeline until a maximum pressure or minimum pressure is attained (Fig. 3 and associated text.); 
sensing the magnetic field at the maximum or minimum pressure from the first location to obtain a stress reading (Table 3 & Fig. 4-5. See associated text.); and 

    PNG
    media_image1.png
    655
    474
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    228
    332
    media_image2.png
    Greyscale

Bao does not explicitly teach:
identifying the location of the obstruction as 
a) being between a second end of the pipeline and the first location when there is a deviation between the stress reading and the baseline reading at the first location or as 
b) being between the first end of the pipeline and the first location when there is an absence of a deviation between the stress reading and the baseline reading at the first location.
Rogers teaches:
identifying the location of the obstruction as 
a) being between a second end of the pipeline and the first location when there is a deviation between the stress reading and the baseline reading at the first location (Abstract wherein there is an upstream and downstream change in pressure and the measurement of the difference in the pressure indicates the presence or absence of a blockage. “By pressurizing the pipe at positions upstream and downstream of the blockage and measuring the resulting hoop strain, the boundaries of the blockage can be accurately defined.”) or as 
b) being between the first end of the pipeline and the first location when there is an absence of a deviation between the stress reading and the baseline reading at the first location (Abstract wherein there is an upstream and downstream change in pressure and the measurement of the difference in the pressure indicates the presence or absence of a blockage.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Rogers to the teachings of Bao such that one would identify the location of the obstruction as a) being between a second end of the pipeline and the first location when there is a deviation between the stress reading and the baseline reading at the first location or as b) being between the first end of the pipeline and the first location when there is an absence of a deviation between the stress reading and the baseline reading at the first location because this is a simple differential measurement that effectively indicates the position of a blockage.
Regarding Claim 3, Bao & Rodgers teach all elements of claim 1, upon which this claim depends.
Bao teaches wherein the sensing comprises producing at least one data point representative of the sensed magnetic field at the initial pressure and at the maximum or minimum pressure (Fig. 4, 9, 10, & 11 and all associated test.) and/or visualizing an output representative of the sensed magnetic field at the initial pressure and at the maximum and minimum pressures on a display (Fig. 4, 9, 10, & 11 and all associated test.).
Regarding Claim 4, Bao & Rodgers teach all elements of claim 1, upon which this claim depends.
Bao teaches the at least one data point produced is stored locally for retrieval or is transmitted to a remote location (Fig. 4, 9, 10, & 11 and all associated test.).

    PNG
    media_image3.png
    790
    344
    media_image3.png
    Greyscale

Regarding Claim 6, Bao & Rodgers teach all elements of claim 1, upon which this claim depends.
Bao teaches the maximum pressure is greater than 0 psi, is greater than maximum design pressure, is greater than about 10% of maximum design pressure, or is greater than about 30% of maximum design pressure (Fig. 4, 9, 10, & 11 and all associated test.).
Regarding Claim 8, Bao & Rodgers teach all elements of claim 1, upon which this claim depends.
Bao teaches the minimum pressure is less than or equal to 0 psi (Fig. 4, 9, 10, & 11 and all associated test.).
Regarding Claim 9, Bao & Rodgers teach all elements of claim 1, upon which this claim depends.
Bao does not explicitly teach the pipeline is buried under cover and/or the obstruction is a stuck pig.
Rogers teaches the pipeline is buried under cover (Abstract wherein the pipeline is a marine pipeline under cover of water.) and/or the obstruction is a stuck pig.
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Rogers to the teachings of Bao such that the pipeline is buried under cover because these are common places for pipelines that need to be inspected with minimal interference.
Regarding Independent Claim 12, Bao teaches:
A system for identifying the location of an obstruction in a pipeline, the system comprising: 
one or more magnetometers configured to sense the magnetic field generated by the pipeline before and during a cycling of pipeline pressure (Fig. 3 and associated text.) from a first end of the pipeline between an initial pressure and a maximum or minimum pressure when one of the one or more magnetometers is positioned at a first location (Table 3 & Fig. 4. See associated text.); 
a processor (Table 3 & Fig. 4. See associated text wherein all of the plotted data is data that has necessarily been processed using a digital computer processor of some form.); and 
a non-transitory computer readable media having instructions stored thereon which when executed cause the processor to: 
obtain a baseline reading of the sensed magnetic field at the initial pressure and a stress reading of the sensed magnetic field at the maximum or minimum pressure (Table 3 & Fig. 4-5. See associated text.); and 
Bao does not explicitly teach:
identify the location of the obstruction as 
a) being between a second end of the pipeline and the first location when there is a deviation between the stress reading and the baseline reading at the first location or as 
b) being between the first end of the pipeline and the first location when there is an absence of a deviation between the stress reading and the baseline reading at the first location.
Rogers teaches:
identify the location of the obstruction as 
a) being between a second end of the pipeline and the first location when there is a deviation between the stress reading and the baseline reading at the first location (Abstract wherein there is an upstream and downstream change in pressure and the measurement of the difference in the pressure indicates the presence or absence of a blockage. “By pressurizing the pipe at positions upstream and downstream of the blockage and measuring the resulting hoop strain, the boundaries of the blockage can be accurately defined.”)  or as 
b) being between the first end of the pipeline and the first location when there is an absence of a deviation between the stress reading and the baseline reading at the first location (Abstract wherein there is an upstream and downstream change in pressure and the measurement of the difference in the pressure indicates the presence or absence of a blockage. “By pressurizing the pipe at positions upstream and downstream of the blockage and measuring the resulting hoop strain, the boundaries of the blockage can be accurately defined.”).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Rogers to the teachings of Bao such that one would identify the location of the obstruction as a) being between a second end of the pipeline and the first location when there is a deviation between the stress reading and the baseline reading at the first location or as b) being between the first end of the pipeline and the first location when there is an absence of a deviation between the stress reading and the baseline reading at the first location because this is a simple differential measurement that effectively indicates the position of a blockage.
Regarding Claim 14, Bao & Rodgers teach all elements of claim 12, upon which this claim depends.
Bao teaches the instructions when executed produce at least one data point representative of the sensed magnetic field at the initial pressure and at the maximum or minimum pressure and/or produce a visual output representative of the sensed magnetic field at the initial pressure and at the maximum and minimum pressures on a display (Fig. 4, 9, 10, & 11 and all associated test.).
Regarding Claim 15, Bao & Rodgers teach all elements of claim 14, upon which this claim depends.
Bao teaches the at least one data point produced is stored locally for retrieval or is transmitted to a remote location (Fig. 4, 9, 10, & 11 and all associated test.).
Regarding Claim 17,
The system of claim 12 wherein the maximum pressure is greater than 0 psi, is greater than maximum design pressure, is greater than about 10% of maximum design pressure, or is greater than about 30% of maximum design pressure (Fig. 4, 9, 10, & 11 and all associated test.).
Regarding Claim 19, Bao & Rodgers teach all elements of claim 12, upon which this claim depends.
Bao teaches the minimum pressure is less than or equal to 0 psi (Fig. 4, 9, 10, & 11 and all associated test.).
Regarding Claim 20, Bao & Rodgers teach all elements of claim 14, upon which this claim depends.
Bao does not explicitly teach the pipeline is buried under cover and/or the obstruction is a stuck pig.
Rogers teaches the pipeline is buried under cover (Abstract wherein the pipeline is a marine pipeline under cover of water.) and/or the obstruction is a stuck pig.
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Rogers to the teachings of Bao such that the pipeline is buried under cover because these are common places for pipelines that need to be inspected with minimal interference.

Claims 7 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al (Bao, Sheng, et al. "Evolution of magnetic hysteresis due to asymmetric cyclic loading in X80 pipeline steel." Insight-Non-Destructive Testing and Condition Monitoring 61.9 (2019): 507-514.) in view of Rogers et al (Rogers, L. M. "Pipeline blockage location by strain measurement using an ROV." Offshore Technology Conference. OnePetro, 1995.) & Hutchinson (U.S. Pat. # 6,393,212).
Regarding Claim 7, Bao & Rodgers teach all elements of claim 14, upon which this claim depends.
Bao & Rogers do not explicitly state that the maximum design pressure is the PBarlow pressure.
Hutchinson teaches that the maximum design pressure is the PBarlow pressure (Column 1 line 59 through to column 2 line 6 and column 9 lines 58-67.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Rogers to the teachings of Bao such that the maximum design pressure is the PBarlow pressure because this is a physical parameter inherent to the pipe. Whatever the pipe is made of and whatever its dimensions are define the Barlow pressure.
Regarding Claim 18, Bao & Rodgers teach all elements of claim 14, upon which this claim depends.
Bao & Rogers do not explicitly state that the maximum design pressure is the PBarlow pressure.
Hutchinson teaches that the maximum design pressure is the PBarlow pressure (Column 1 line 59 through to column 2 line 6 and column 9 lines 58-67.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Hutchinson to the teachings of Bao & Rogers such that the maximum design pressure is the PBarlow pressure because this is a physical parameter inherent to the pipe. Whatever the pipe is made of and whatever its dimensions are define the Barlow pressure.

Claims 10-11 & 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al (Bao, Sheng, et al. "Evolution of magnetic hysteresis due to asymmetric cyclic loading in X80 pipeline steel." Insight-Non-Destructive Testing and Condition Monitoring 61.9 (2019): 507-514.) in view of Rogers et al (Rogers, L. M. "Pipeline blockage location by strain measurement using an ROV." Offshore Technology Conference. OnePetro, 1995.) & Lott et al (WO # 2011/020059).
Regarding Claim 10, Bao & Rodgers teach all elements of claim 1, upon which this claim depends.
Bao & Rogers do not explicitly state that obtaining a GPS position from at least one or more of the locations.
Lott teaches obtaining a GPS position from at least one or more of the locations (paragraphs 0023 & 0031.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Lott to the teachings of Bao & Rogers such that one would obtain a GPS position from at least one or more of the locations because this provides a redundant position measurement and further provides more information that can be correlated.
Regarding Claim 11, Bao & Rodgers teach all elements of claim 1, upon which this claim depends.
Bao & Rogers do not explicitly state that there are a plurality of spaced apart magnetometers positioned along the length of the pipeline.
Lott teaches there are a plurality of spaced apart magnetometers positioned along the length of the pipeline (Fig. 3 Element 106 and paragraphs 0017-0026 & elsewhere.).

    PNG
    media_image4.png
    479
    576
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Lott to the teachings of Bao & Rogers such that there are a plurality of spaced apart magnetometers positioned along the length of the pipeline because this provides more measurements that better define the position of the obstruction and further provides more information that can be correlated.
Regarding Claim 21, Bao & Rodgers teach all elements of claim 12, upon which this claim depends.
Bao & Rogers do not explicitly state that a geographic position of the at least one or more of the locations is determined using GPS coordinates.
Lott teaches obtaining a GPS position from at least one or more of the locations (paragraphs 0023 & 0031.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Lott to the teachings of Bao & Rogers such that one would obtain a GPS position from at least one or more of the locations because this provides a redundant position measurement and further provides more information that can be correlated.
Regarding Claim 22, Bao & Rodgers teach all elements of claim 12, upon which this claim depends.
Bao & Rogers do not explicitly state that a plurality of magnetometers are positioned along the length of the pipeline.
Lott teaches a plurality of magnetometers are positioned along the length of the pipeline.
Lott teaches a plurality of magnetometers are positioned along the length of the pipeline (Fig. 3 Element 106 and paragraphs 0017-0026 & elsewhere.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Lott to the teachings of Bao & Rogers such that a plurality of magnetometers are positioned along the length of the pipeline because this provides more measurements that better define the position of the obstruction and further provides more information that can be correlated.
Regarding Claim 23, Bao & Rodgers teach all elements of claim 12, upon which this claim depends.
Bao & Rogers do not explicitly state that there is one magnetometer which is configured to move from one location to another location.
Lott teaches there is one magnetometer which is configured to move from one location to another location (Paragraph 0023.)
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Lott to the teachings of Bao & Rogers such that there is one magnetometer which is configured to move from one location to another location because this allows one to make multiple measurements with one tool thus reducing cost and device complexity.
 
Allowable Subject Matter
Claims 2, 5, 13, & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not anticipate alone or combine in an obvious manner to teach the invention claimed by Applicant.
Regarding Claim 2, Bao & Rodgers teach all elements of claim 1, upon which this claim depends.
The method of claim 1 wherein when the location of the obstruction is identified: i) as being between the first location and the second end of the pipeline, further comprising: sensing the magnetic field generated by the pipeline at an initial pressure from a second location further from the first end of the pipeline than the first location to generate a baseline reading at an initial pressure at the second location; altering the pressure from the first end of the pipeline until a maximum pressure or minimum pressure is attained; sensing the magnetic field at the maximum or minimum pressure at the second location to generate a stress reading; identifying the location of the obstruction as a) being between the first location and the second location when there is an absence of deviation between the stress reading and the baseline reading at the second location or as b) being further from the first end of the pipeline than the second location when there is a deviation between the stress reading and the baseline reading at the second location; or ii) as being between the first end of the pipeline and the first location, further comprising: sensing the magnetic field generated by the pipeline at an initial pressure from a third location closer to the first end than the first location along the length of the pipeline to obtain a baseline reading; altering the pressure from the first end of the pipeline until a maximum pressure or minimum pressure is attained; sensing the magnetic field at the maximum or minimum pressure from the third location to generate a stress reading; and identifying the location of the obstruction as a) being between the third location and the first location when there is a deviation between the stress reading and the baseline reading at the third location or as b) being between the first end of the pipeline and the third location when there is an absence of a deviation between the stress reading and the baseline reading at the second location.
Regarding Claim 5,
The method of claim 1, wherein when there is the absence of a deviation between the stress reading and the baseline reading at the first location, further comprising: altering the pressure from the second end of the pipeline opposite the first end until a maximum pressure or minimum pressure is attained; and identifying the location of the obstruction as being i) between the first end of the pipeline and the first location when there is a deviation between the stress reading and the baseline reading at the first location only when pressure is changed from the first end of the pipeline; ii) between the second end of the pipeline and the first location when there is a deviation between the stress reading and the baseline reading at the first location only when pressure is changed from the second end of the pipeline; or iii) at the first location when there is an absence of deviation between the stress reading and the baseline reading at the first location when the pressure is changed from either the first end or the second end of the pipeline.
Regarding Claim 13,
The system of claim 12 wherein when the location of the obstruction is identified: i) as being between the second end of the pipeline and the first location, further comprising a second location further from the first end of the pipeline than the first location to sense the magnetic field generated by the pipeline before and during a cycling of pipeline pressure from the first end of the pipeline between an initial pressure and a maximum or minimum pressure when the one or more magnetometers is positioned at the second location; and instructions when executed to cause the processor to identify the location of the obstruction as a) being between the first location and the second location when there is an absence of deviation between the stress reading and the baseline reading at the second location or as b) being further from the first end of the pipeline than second location when there is a deviation between the stress reading and the baseline reading at the second location; or ii) as being between the first end of the pipeline and the first location, further comprising a third location upstream from the first location to sense the magnetic field generated by the pipeline before and during a cycling of pipeline pressure from the first end of the pipeline between an initial pressure and a maximum or minimum pressure when the one or more magnetometers is positioned at the third location; and instructions when executed to cause the processor to identify the location of the obstruction as a) being between the third location closer to the first end than the first location when there is a deviation between the stress reading and the baseline reading at the third location or as b) being between the first end of the pipeline and the third location when there is an absence of a deviation between the stress reading and the baseline reading at the third location.
Regarding Claim 16,
The system of claim 12, wherein when there is the absence of a deviation between the stress reading and the baseline reading at the first location, the pressure from a second end of the pipeline opposite the first end is altered from an initial pressure until a maximum pressure or minimum pressure to identify the location of the obstruction as being i) between the first end of the pipeline and the first location when there is a deviation between the stress reading and the baseline reading at the first location only when pressure is changed from the first end of the pipeline; ii) between the second end of the pipeline and the first location when there is a deviation between the stress reading and the baseline reading at the first location only when pressure is changed from the second end of the pipeline; or iii) at the first location when there is an absence of deviation between the stress reading and the baseline reading at the first location when the pressure is changed from either the first end or the second end of the pipeline.

Claim 24 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not anticipate alone or combine in an obvious manner to teach the invention claimed by Applicant.
Regarding Independent Claim 24,
A method for identifying the location of an obstruction in a pipeline comprising: 
positioning a magnetometer near a pipeline at a location; 
recording the magnetic field as measured on the magnetometer; 
altering the pressure of the pipeline from a first end of the pipeline; 
determining the length of time it takes before there is a change in the magnetic field as measured on the magnetometer as result of the change in pressure; 
moving to another location and positioning the magnetometer over the pipeline at the another location; 
recording the magnetic field as measured on the magnetometer; 
altering the pressure of the pipe of the pipeline from the first end; 
determining the length of time it takes before there is a change in the magnetic field as measured on the magnetometer at the another location as result of the change in pressure; and 
identifying the distance from an obstruction from the determined length of times, wherein the longer the time required to increase or decrease the pressure indicates a further distance from the obstruction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858